Case 1:18-cv-01766-RBW Document 54-5 Filed 02/14/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY
AND ETHICS IN WASHINGTON,
Plaintiff, No. 1:18-cv-1766-RBW
V.
UNREDACTED
U.S. DEPARTMENT OF JUSTICE, FILED UNDER SEAL, EX PARTE

Defendant.

ee OS a a ae ae aes

 

DECLARATION OF J.P. COONEY
I, J.P. Cooney, declare as follows:
Personal Background

dis I have served as a federal prosecutor since April 2007. Currently, I am an Assistant
United States Attorney (AUSA) serving as the Chief of the Fraud and Public Corruption Section
in the Criminal Division of the United States Attorney’s Office—a position | have held since
March 2018. During my career, I have served as a line prosecutor in the Superior Court and
Appellate Divisions of the United States Attorney’s Office and as a line prosecutor and deputy
chief in the Public Integrity Section in the Criminal Division of the United States Department of

Justice.
Case 1:18-cv-01766-RBW Document 54-5 Filed 02/14/20 Page 2 of 6

The McCabe Matter

=

Consistent with the longstanding policy and practice of the Department of Justice
(to include the United States Attorney’s Office), the Department did not confirm the existence of
any criminal investigation of Mr. McCabe until acceding on November 14, 2019, to the unsealing

of the Declaration of Stephen F. Lyons (the Lyons Declaration) filed on March 21, 2019, in this

©.
S.
~”
S
a *
Case 1:18-cv-01766-RBW Document 54-5 Filed 02/14/20 Page 3 of 6

The Harm of Disclosure
Te Prosecutorial discretion and prosecutors’ capacity to address Court inquiries like

the ones made in this matter would be harmed substantially by unsealing any of the transcripts of

the sealed ex parte hearings.

9, As I noted to this Court during the sealed ex parte portion of the the November 14,
2019, hearing, the discretion of whether and when to seek criminal charges is a matter strictly
within the discretion of the Executive Branch. In response to specific inquiries by a federal court,
such as the inquiries posed in this matter, it is sometimes appropriate to reveal limited information
under seal and ex parte about the scope and nature of a criminal investigation, as the Department
elected to do here. In so doing, however, federal prosecutors must have confidence that
deliberative matters reserved to prosecutorial discretion will not be publicly disclosed later, simply
because the specific purpose for the limited disclosure has passed, an investigation has continued
on for a long time, or some other circumstance occurs. Subsequent public disclosure of sensitive
information about criminal investigations—such as projected timeframes for decisions, the
difficulty of certain decisions, the persons involved in decisions, or the precise scope and nature

of a criminal investigation (all of which were touched upon in the sealed ex parte hearings)—risks
Case 1:18-cv-01766-RBW Document 54-5 Filed 02/14/20 Page 4 of 6

chilling prosecutors’ ability to lend insight to courts about discretionary matters. Chilling such
exchanges, which are appropriate in limited instances, risks hindering communication between the
Executive Branch and Judicial Branch that is directed at serving important public interests.

10. The records sought by the plaintiff's Freedom of Information Act (FOIA) request
and lawsuit are different from the information that I provided the Court during the sealed ex parte
hearings. The FOIA records relate to the substantive misconduct and criminal allegations against
Mr. McCabe and the process leading to his dismissal from the FBI’s rolls; the information
discussed in the sealed ex parte hearings relates to the Department of Justice’s exercise of
prosecutorial discretion concerning those allegations. There is an important distinction between
the substantive allegations underlying a criminal investigation and the deliberative process leading
to a prosecutorial decision. Here, the Department has determined that the public interest weighs
in favor of relenting in certain FOIA exemptions so that the public can access information about a
serious allegation of misconduct and potential criminality by the former second-ranking law
enforcement official in the FBI. But that determination does not and should not extend to
information about the Department’s deliberative process, which is fundamentally different.
Unsealing ex parte communications with the Judicial Branch concerning prosecutorial discretion
is unnecessary to the public’s access to information about the substantive allegations and will
hinder prosecutors’ ability to share such information in the future.

11. ‘It is important that prosecutorial discretion remain restricted to the Executive
Branch. Where there exists concern—real or perceived—that the Judicial Branch is forcing the
hand of prosecutors through public disclosure of discretionary information confided in an ex parte
proceeding, prosecutorial discretion is eroded; in that circumstance, there is a risk that the public

will perceive that a court influenced a prosecutorial decision about matters such as whether to
Case 1:18-cv-01766-RBW Document 54-5 Filed 02/14/20 Page 5 of 6

bring charges and the timeframe within which they should be brought. That concern is heightened
here, where the McCabe Matter remains open and the Department of Justice has not finalized a
decision regarding its exercise of prosecutorial discretion.

12. Moreover, unsealing the ex parte hearing transcripts threatens specific harm to the
integrity of the McCabe Matter. The discretionary information supplied during the hearings,
though responsive to the Court’s specific inquiries, is incomplete. Specifically, the Court’s central

inquiry related to the timing of a prosecutorial decision. What was not disclosed at the hearings

were the specific factors contributing to the length of the investigation, iii

ee V0 understand the Department’s exercise of prosecutorial

discretion in this case would necessitate a broader disclosure of internal deliberative information
than contained in the sealed ex parte hearing transcripts, including information that would risk
prejudicing the reputation of witnesses and Mr. McCabe himself. The incomplete disclosure of
information about prosecutorial discretion through unsealing the ex parte hearing transcripts risks
unfairly calling into question the integrity of the investigation and any future decisions on the
McCabe Matter.

[3 For the most part, prosecutors speak through charging documents or they do not
speak at all. The information shared with the Court about the Department’s internal deliberations
over the McCabe Matter was not intended to be shared beyond the participants in that hearing—
the information was intended to assure the Court that the Department was carrying out its
obligations. Maintaining the confidentiality of that information is important to maintaining
prosecutorial discretion, including federal prosecutors’ confidence that the deliberative process in

which they engage will not be infringed upon—even inadvertently—by federal courts.
Case 1:18-cv-01766-RBW Document 54-5 Filed 02/14/20 Page 6 of 6

14. Finally, having been involved in many investigations like this one, where the
allegations under investigation are the subject of public scrutiny, | anticipate that the release of the
sealed ex parte transcripts here would prompt similarly situated investigation subjects to try and
leverage civil process, such as FOIA, to invade upon prosecutorial discretion. That would risk the
disclosure of information that could undermine a criminal investigation. It would also undermine
FOIA’s Exemption 7(A)’s purpose, insert courts into Executive Branch functions, and threaten the
well-established principle that prosecutorial discretion should be restricted to the Executive
Branch,

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

f 7 - /2 jo /- olf
.P?. Cooney
ief @
Fraud and Public Corruption Section
Criminal Division
United States Attorney’s Office for the District of Columbia

Signed December 10, 2019
